Citation Nr: 1108381	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a cervical spine condition.

2. Entitlement to service connection for a lumbar spine condition.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983 and March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for a cervical spine condition, a lumbar spine condition and headaches.  The Veteran disagreed and perfected an appeal.  

In September 2007, the Veteran and his representative presented evidence and testimony at a hearing at the RO before a local hearing officer.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In a February 2009 decision, the Board remanded the Veteran's claim for further evidentiary development.  In April 2010, the Board denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in October 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion. 

In a January 2011 letter, the Veteran's attorney stated that because of the disabilities on appeal the Veteran cannot obtain employment.  In view of the decision below, the  issue of entitlement to a total disability rating based on unemployability due to service connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a lumbar spine disorder is being addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


FINDING OF FACT

A cervical spine disorder and a headache disorder were incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5107. (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a headache condition have been met.  38 U.S.C.A. §§ 1110, 1131,5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

There is no prejudice to the Veteran in deciding the claim at this time.  VA has satisfied its duty to notify and assist to the extent necessary to allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service, and for some disorders, such as arthritis, may be presumed if manifested to a compensable degree within the first post service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  Presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran seeks service connection for a cervical spine condition and a headache condition.  The Board will address each Hickson element as to each claimed disorder.

With regard to element (1), a current disability, and the Veteran's cervical spine condition, the Board observes that an anterior cervical disectomy and fusion for C5-6 was completed in September 2006.  Thus, a current disability is shown.  With regard to the Veteran's claim for service connection for headaches, the February 2006 examiner diagnosed the Veteran's condition as "headaches."  Thus, element (1) is satisfied as to that disorder as well.  

With regard to element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's claims essentially revolve around a single event.  As he reported in a July 2006 statement, in about late-July or early August 2003, the Veteran was a passenger in a U.S. Army Hemmet wrecker truck.  The truck hit a series of dips which caused the Veteran to hit his head on the ceiling of the cab of the truck.  He claims to have injured his neck at that time and that it is the cause of his headache condition and his back disorder. 

The Veteran has submitted the January 2006 statements of several soldiers who were with him in Iraq where the incident took place in "late-July or early-August 2003."  The statements were made as part of a Line of Duty investigation conducted by the Veteran's National Guard unit, and were made under oath.  M.S. stated that he was the driver of the truck and that he recalled seeing the Veteran hit his head on the "roof of the wrecker," and recalled that the Veteran said he had hurt his neck.  L.T. stated that he recalled that when the Veteran returned, the Veteran said that "they had hit a bump in the road causing his head to hit the top of the truck." M.M. stated that he was also in the convoy and recalled about "three dips in the road."  M.M. further stated that he recalled the Veteran said after they had returned to their base that "they had hit the dip faster than they should have and he hit his head on the ceiling of the vehicle."  M.M. also noted that he did not remember the Veteran saying anything about "his neck or back hurting" after the convoy returned.  L.T. and M.S. also noted that at some point following the incident, the Veteran was on a physical profile and was wearing tennis shoes.  

Other relevant records include entries made in the Veteran's service treatment records.  In an April 2004 health assessment, the Veteran indicated that he had headaches, and numbness or tingling in the hands or feet.  In a June 2004 health assessment, the Veteran stated that he had headaches during the assignment.  In a June 2005 report of medical history, the Veteran reported back pain "occasionally in the morning," and numbness or tingling since 2003 and first noted in Iraq.  

The Board notes that a lay person, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While there is no documented showing of a head injury in service, in the case at hand, the Veteran is competent to testify that he injured his neck during service and that he has experienced back pain and headaches ever since service.  Further his service comrades are competent to attest to incidents that they witnessed.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  Here the Board finds no reason to question the credibility of the Veteran or the credibility of his statements or those of his service comrades which were made under oath.  The assertions are bolstered by the service records which document complaints of headaches and back pain beginning in 2004.  Thus the Board finds that there is credible evidence that an inservice head injury occurred.  

Therefore, this claim will turn on whether there is a nexus between the Veteran's cervical spine disorder and/or his headaches and his military service.  The Veteran underwent a VA general medical examination in January 2006.  The claims file and medical records were reviewed.  Back or neck pain was noted.  It was also noted that the Veteran had headaches since two months post a head injury.  He complained of weekly migraine headaches.  The Veteran was examined.  The examiner diagnosed headaches and stated that it is at least as likely as not, a 50/50 probability, caused by military service.  The rationale was that the Veteran had an injury to the head in the military that is not well documented.  The examiner also diagnosed chronic pain of the spine.  He found that it is at least as likely as not, a 50/50 probability, that the spinal injury was caused by service.  The rationale was that the Veteran had an injury to the head in the military that is not well documented.   

The Veteran was examined by VA in February 2006.  He complained of gradual onset of headaches front of the head between eyes and over the top of the head.  The diagnosis was, headaches.  The examiner stated that she could not resolve the problem of whether headaches and cervical spine pain are secondary to injury without resorting to speculation.  It was noted that there was no documentation of accident or injury/treatment during Iraq service in the file.  The examiner noted that the Veteran reported having a blow to the head/neck in Iraq.  The examiner reported that there was current evidence of C-spine injury to C5-6.  The examiner stated that headaches were located behind the eye and on top of the head not related to cervical strain area.  The examiner documented neck pain.  As to current cervical complaints being secondary to injury, the examiner found that it was at least as likely as not.  The rationale was that there was evidence of C-spine disk protrusion C5-6 could as likely be the cause of neck pain and secondary to injury.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As to the cervical spine disorder, the January 2006 VA examiner's finding of spinal injury caused by service is not specific to the area or areas of the spine referred to.  Thus it has limited probative value.  However the February 2006 VA examiner has specifically associated the cervical spine disorder with the Veteran's service.  This was done after reviewing the claims file and examining the Veteran.  The opinion stands uncontradicted in the record and is of high probative value.  The Board finds that it is sufficient to support a finding that service connection is warranted. 

As to the headache disorder, there is conflicting evidence regarding any relationship to service.  The January 2006 VA examiner stated that it is at least as likely as not, a 50/50 probability, that headaches were caused by service; however the February 2006 examiner reported that headaches were located behind the eye and on top of the head not related to cervical strain area and also that a determination could not be made without resorting to speculation.  Each examiner had access to the claims file and each had examined the Veteran.  Both are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The opinions offered are supported by rationale and have probative value.  The Board does not find any one to be any more persuasive than the other.  

Therefore, when reviewing the evidence in its totality, the Board finds that the evidence in this claim is at the least in equipoise.  Therefore, the Board finds that it must give the Veteran the benefit of the doubt, and grant his claim for service connection for headaches.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine condition is granted.

Service connection for headaches is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a low back disorder.  He contends that in about late-July or early August 2003, the Veteran was a passenger in a U.S. Army Hemmet wrecker truck.  The truck hit a series of dips which caused the Veteran to hit his head on the ceiling of the cab of the truck.  He claims to have injured his neck at that time and that it is the cause of his low back disorder.  He was examined by VA in January 2006 and again in February 2006.  When he was examined in January 2006, the examiner stated that a spinal injury was caused by service; however the examiner diagnosed only chronic pain of the spine.  When the Veteran was examined in February 2006, the examiner stated that there was no evidence of a low back injury, and diagnosed low back pain.  

However the record reflects that the Veteran has been diagnosed a low back disorder.  An August 2005 X-ray report documented narrowing of the disc space at L40L5 and L5-S1 of the lumbar spine.  In January 2006, it was noted that there were mild degenerative changes in the low back as revealed on X-rays.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, at 321 (2007).  Therefore a current low back disability has been documented.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus this claim must be remanded for an examination and an opinion as to the etiology of the current low back disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the claim is REMANDED for the following development.  

1.  Arrange for the Veteran to undergo a VA examination in support of his claim a low back disorder.  Forward the a complete copy of this remand and the claims file to the examiner for review of all pertinent documents therein, including all of the service treatment records, all of the Veteran's lay statements, his service comrades' statements and records of post-service back treatment.  The examiner must confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to describe symptoms experienced or injuries sustained during service and thereafter and that any medical opinion provided should contemplate all reported symptoms and injuries.  Also advise the examiner to perform all indicated studies necessary to support his opinion, including X-rays of the low back.  Ask the examiner to then:

a) record in detail the Veteran's reported history of in-service injury, and continuity of back symptoms following discharge; 

b) based on all of the evidence of record, including the Veteran's reported history, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder, is related to his active service;  

c) provide detailed rationale, with specific references to the record, for the opinion expressed; and

d) if the opinion cannot be expressed without resort to speculation, discuss why such is the case and indicate whether there is additional evidence that would aid in providing such an opinion.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


